Per Curiam.

Robert Hugh Docherty was admitted to practice law in this Department on December 6, 1965. On January 24, 1972 he was convicted upon a verdict of guilty of various offenses, including conspiracy to defraud a member bank of the Federal Reserve Bank System and for embezzlement and misapplication of funds from such bank in excess of $5,000, in violation of subdivision (a) of section 2 and section 656 of title 18 of the United States Code. Pursuant to subdivision 4 of section 90 of the Judiciary Law he thereupon ceased to be a member of the Bar (Matter of Quinn, 12 A D 2d 434; Matter of Whitestone, 38 A D 2d 92). He should, therefore, be disbarred and his name stricken from the roll of attorneys.
Del Vecchio, J. P., Marsh, Wither, Gabrielli and Cardamone, JJ., concur.
A certified copy of a judgment of conviction of Robert H. Docherty, an attorney, in the United States District Court for the Western District of New York of the crime of embezzlement and of other crimes having been presented to this court, he is disbarred and his name is stricken from the roll of attorneys.